Exhibit 2.2 PURCHASE AND SALE AGREEMENT DATED EFFECTIVE AS OF JANUARY 1, 2008 BETWEEN COMET RESOURCES LLC AS SELLER AND WHITING OIL AND GAS CORPORATION AS BUYER List of Exhibits and Schedules Exhibit A –The Pipeline Gathering System Exhibit B –The Lands Exhibit C -The Surface Rights Exhibit D –The Material Contracts Exhibit E –The Permits Exhibit F -The Assignment Exhibit G –The Non-Foreign Affidavit Schedule 3(d) – Allocation of Purchase Price Schedule 4(d) – Conflicts Schedule 4(g) – Consents and Preferential Rights Schedule 4(h) – Outstanding Capital Commitments Schedule 4(i) – Litigation and Claims Schedule 4(k) – Environmental Defects - i - Definitions “Allocated Value” has the meaning set forth in Section 7(a)(i). “Bank Liens” has the meaning set forth in Section 13(b)(iii). “Bank Payoff” has the meaning set forth in Section 7(d)(iv). “Business Day” means each calendar day except Saturday, Sundays and federal holidays. “Buyer’s Notice Date” has the meaning set forth in Section 7(c). “Casualty Event” has the meaning set forth in Section 10. “Casualty Loss” has the meaning set forth in Section 10. “Casualty
